June 10, 2015
                       IN THE THIRD COURT OF APPEALS
                            FOR THE STATE OF TEXAS


JAMES ALAN WEATHERFORD


V.                                                                 NO. 03-14-00528-CR


THE STATE OF TEXAS



                      APPELLANT'S MOTION FOR PRO SE
                     ACCESS TO THE APPELLATE RECORD



TO THE HONORABLE THIRD COURT OF APPEALS:


       COMES NOW, James Alan Weatherford, and files this his Motion for Pro Se

Access to the Appellate Record and in support thereof, would show the Court the

following:

                                            I.


       That the above-styled and numbered cause is styled The State of Texas v. James

Alan Weatherford, Cause Number 12-0465-K277 in the 368th Judicial District Court of

Williamson County, Texas.       Appellant's appointed counsel has filed a motion to

withdraw and brief in support of the motion, pursuant to Anders v. California, 386 U.S.

738(1967).

                                           II.


       The undersigned Appellant wishes to exercise his right to review the appellate

record in preparing to file a pro se response to the Anders brief that court-appointed

counsel has filed in this case. By filing this motion, the undersigned Appellant asks this

Court to provide him with free, pre se access to the appellate record. See Kelly v. State,

No. PD-0702-13, 2014 WL 2865901, at *3 (Tex.Crim.App. June 25, 2014)(designated

for publication)                                                                       /             ^
                                                                                             M 1 0 2fl,5
                                         HI.


       The undersigned Appellant is presently incarcerated and lacks access to a

computer. For that reason, he respectfully requests that a paper copy of the appellate

record be provided to him

                                         IV.


       This motion is addressed to the Court of Appeals, Third District of Texas, P.O.

Box 12547, Austin, Texas 78711-2547. This motion was delivered to the Third Court of

Appeals for the State of Texas by U.S. Mail on this the                  I    day of

  ^Turfe                    , 2oi5.
                                                 Respectfully Submitted,



                                                 W4A. C^CH^
                                                 James Alan Weatherford
                                               y
                                £     ^       ?
                                      '$      •»




                                f*l   T»
                                              t>
                               *"-

                                      5

                               3      v>i     1<
                                a
                                      r^      C
                               -4             ^
                               6*             -i •




                                                     o


            ^S          1v i
                        •5)
Gt>
••-i
            6   *        55
                        ^
1\)
in                       P

       !
•is*

            ©   °       7^:
       LA   x   ^
                                       9
                        ?l
            r-^
            ^1                         C
                                       z
                                       ro
                                       o
                                                     >
                                                     OS

                                                     hi
                                                     2
                    •    7^            Vi            m
                                                     _i
                                       ~Q
                                          2          >:



                                                     1